United States Court of Appeals
                      For the First Circuit

No. 13-2000

                          EVAN ARDENTE,

                       Plaintiff, Appellee,

                                v.

              THE STANDARD FIRE INSURANCE COMPANY,

                      Defendant, Appellant.


                           ERRATA SHEET

     The opinion of this Court issued on March 12, 2014, is amended
as follows:


     On page 5, at the end of the first paragraph (which carries
over from page 4), insert a footnote that says:

     "The opinion responds to the case as presented by the
     arguments to us. It should not be read as holding that no
     reading of the latent defect exception other than the one
     applied here is possible in the context of this policy."
          United States Court of Appeals
                      For the First Circuit

No. 13-2000

                          EVAN ARDENTE,

                       Plaintiff, Appellee,

                                v.

              THE STANDARD FIRE INSURANCE COMPANY,

                      Defendant, Appellant.


                           ERRATA SHEET

     The opinion of this Court issued on March 12, 2014, is amended
as follows:


     On page 5, at the end of the first paragraph (which carries
over from page 4), insert a footnote that says:

     "The opinion responds to the case as presented by the
     arguments to us. It should not be read as holding that no
     reading of the latent defect exception other than the one
     applied here is possible in the context of this policy."
          United States Court of Appeals
                      For the First Circuit

No. 13-2000

                          EVAN ARDENTE,

                       Plaintiff, Appellee,

                                v.

              THE STANDARD FIRE INSURANCE COMPANY,

                      Defendant, Appellant.


                           ERRATA SHEET

     The opinion of this Court issued on March 12, 2014, is amended
as follows:


     On page 5, at the end of the first paragraph (which carries
over from page 4), insert a footnote that says:

     "The opinion responds to the case as presented by the
     arguments to us. It should not be read as holding that no
     reading of the latent defect exception other than the one
     applied here is possible in the context of this policy."
          United States Court of Appeals
                      For the First Circuit

No. 13-2000

                          EVAN ARDENTE,

                       Plaintiff, Appellee,

                                v.

              THE STANDARD FIRE INSURANCE COMPANY,

                      Defendant, Appellant.


                           ERRATA SHEET

     The opinion of this Court issued on March 12, 2014, is amended
as follows:


     On page 5, at the end of the first paragraph (which carries
over from page 4), insert a footnote that says:

     "The opinion responds to the case as presented by the
     arguments to us. It should not be read as holding that no
     reading of the latent defect exception other than the one
     applied here is possible in the context of this policy."
          United States Court of Appeals
                      For the First Circuit

No. 13-2000

                          EVAN ARDENTE,

                       Plaintiff, Appellee,

                                v.

              THE STANDARD FIRE INSURANCE COMPANY,

                      Defendant, Appellant.


                           ERRATA SHEET

     The opinion of this Court issued on March 12, 2014, is amended
as follows:


     On page 5, at the end of the first paragraph (which carries
over from page 4), insert a footnote that says:

     "The opinion responds to the case as presented by the
     arguments to us. It should not be read as holding that no
     reading of the latent defect exception other than the one
     applied here is possible in the context of this policy."
          United States Court of Appeals
                      For the First Circuit

No. 13-2000

                          EVAN ARDENTE,

                       Plaintiff, Appellee,

                                v.

              THE STANDARD FIRE INSURANCE COMPANY,

                      Defendant, Appellant.


                           ERRATA SHEET

     The opinion of this Court issued on March 12, 2014, is amended
as follows:


     On page 5, at the end of the first paragraph (which carries
over from page 4), insert a footnote that says:

     "The opinion responds to the case as presented by the
     arguments to us. It should not be read as holding that no
     reading of the latent defect exception other than the one
     applied here is possible in the context of this policy."
          United States Court of Appeals
                      For the First Circuit

No. 13-2000

                          EVAN ARDENTE,

                       Plaintiff, Appellee,

                                v.

              THE STANDARD FIRE INSURANCE COMPANY,

                      Defendant, Appellant.


                           ERRATA SHEET

     The opinion of this Court issued on March 12, 2014, is amended
as follows:


     On page 5, at the end of the first paragraph (which carries
over from page 4), insert a footnote that says:

     "The opinion responds to the case as presented by the
     arguments to us. It should not be read as holding that no
     reading of the latent defect exception other than the one
     applied here is possible in the context of this policy."
          United States Court of Appeals
                      For the First Circuit

No. 13-2000

                          EVAN ARDENTE,

                       Plaintiff, Appellee,

                                v.

              THE STANDARD FIRE INSURANCE COMPANY,

                      Defendant, Appellant.


                           ERRATA SHEET

     The opinion of this Court issued on March 12, 2014, is amended
as follows:


     On page 5, at the end of the first paragraph (which carries
over from page 4), insert a footnote that says:

     "The opinion responds to the case as presented by the
     arguments to us. It should not be read as holding that no
     reading of the latent defect exception other than the one
     applied here is possible in the context of this policy."
          United States Court of Appeals
                      For the First Circuit

No. 13-2000

                          EVAN ARDENTE,

                       Plaintiff, Appellee,

                                v.

              THE STANDARD FIRE INSURANCE COMPANY,

                      Defendant, Appellant.


                           ERRATA SHEET

     The opinion of this Court issued on March 12, 2014, is amended
as follows:


     On page 5, at the end of the first paragraph (which carries
over from page 4), insert a footnote that says:

     "The opinion responds to the case as presented by the
     arguments to us. It should not be read as holding that no
     reading of the latent defect exception other than the one
     applied here is possible in the context of this policy."
          United States Court of Appeals
                      For the First Circuit

No. 13-2000

                          EVAN ARDENTE,

                       Plaintiff, Appellee,

                                v.

              THE STANDARD FIRE INSURANCE COMPANY,

                      Defendant, Appellant.


                           ERRATA SHEET

     The opinion of this Court issued on March 12, 2014, is amended
as follows:


     On page 5, at the end of the first paragraph (which carries
over from page 4), insert a footnote that says:

     "The opinion responds to the case as presented by the
     arguments to us. It should not be read as holding that no
     reading of the latent defect exception other than the one
     applied here is possible in the context of this policy."
          United States Court of Appeals
                      For the First Circuit

No. 13-2000

                          EVAN ARDENTE,

                       Plaintiff, Appellee,

                                v.

              THE STANDARD FIRE INSURANCE COMPANY,

                      Defendant, Appellant.


                           ERRATA SHEET

     The opinion of this Court issued on March 12, 2014, is amended
as follows:


     On page 5, at the end of the first paragraph (which carries
over from page 4), insert a footnote that says:

     "The opinion responds to the case as presented by the
     arguments to us. It should not be read as holding that no
     reading of the latent defect exception other than the one
     applied here is possible in the context of this policy."
          United States Court of Appeals
                      For the First Circuit

No. 13-2000

                          EVAN ARDENTE,

                       Plaintiff, Appellee,

                                v.

              THE STANDARD FIRE INSURANCE COMPANY,

                      Defendant, Appellant.


                           ERRATA SHEET

     The opinion of this Court issued on March 12, 2014, is amended
as follows:


     On page 5, at the end of the first paragraph (which carries
over from page 4), insert a footnote that says:

     "The opinion responds to the case as presented by the
     arguments to us. It should not be read as holding that no
     reading of the latent defect exception other than the one
     applied here is possible in the context of this policy."
          United States Court of Appeals
                      For the First Circuit

No. 13-2000

                          EVAN ARDENTE,

                       Plaintiff, Appellee,

                                v.

              THE STANDARD FIRE INSURANCE COMPANY,

                      Defendant, Appellant.


                           ERRATA SHEET

     The opinion of this Court issued on March 12, 2014, is amended
as follows:


     On page 5, at the end of the first paragraph (which carries
over from page 4), insert a footnote that says:

     "The opinion responds to the case as presented by the
     arguments to us. It should not be read as holding that no
     reading of the latent defect exception other than the one
     applied here is possible in the context of this policy."
          United States Court of Appeals
                      For the First Circuit

No. 13-2000

                          EVAN ARDENTE,

                       Plaintiff, Appellee,

                                v.

              THE STANDARD FIRE INSURANCE COMPANY,

                      Defendant, Appellant.


                           ERRATA SHEET

     The opinion of this Court issued on March 12, 2014, is amended
as follows:


     On page 5, at the end of the first paragraph (which carries
over from page 4), insert a footnote that says:

     "The opinion responds to the case as presented by the
     arguments to us. It should not be read as holding that no
     reading of the latent defect exception other than the one
     applied here is possible in the context of this policy."
          United States Court of Appeals
                      For the First Circuit

No. 13-2000

                          EVAN ARDENTE,

                       Plaintiff, Appellee,

                                v.

              THE STANDARD FIRE INSURANCE COMPANY,

                      Defendant, Appellant.


                           ERRATA SHEET

     The opinion of this Court issued on March 12, 2014, is amended
as follows:


     On page 5, at the end of the first paragraph (which carries
over from page 4), insert a footnote that says:

     "The opinion responds to the case as presented by the
     arguments to us. It should not be read as holding that no
     reading of the latent defect exception other than the one
     applied here is possible in the context of this policy."
          United States Court of Appeals
                      For the First Circuit

No. 13-2000

                          EVAN ARDENTE,

                       Plaintiff, Appellee,

                                v.

              THE STANDARD FIRE INSURANCE COMPANY,

                      Defendant, Appellant.


                           ERRATA SHEET

     The opinion of this Court issued on March 12, 2014, is amended
as follows:


     On page 5, at the end of the first paragraph (which carries
over from page 4), insert a footnote that says:

     "The opinion responds to the case as presented by the
     arguments to us. It should not be read as holding that no
     reading of the latent defect exception other than the one
     applied here is possible in the context of this policy."